Title: Thomas Haliday to Benjamin W. Crowninshield, 25 June 1815
From: Haliday, Thomas
To: Crowninshield, Benjamin W.


                    
                        Washington 25h. June 1815.
                    
                    The Petition of the Subscriber respectfully showeth, that your Petitioner has served for Fifteen Years past as a Sergeant in the Marine Corps, & the best part of that time as chief Armourer to said Corps, at this place, under the superintendance of Colo: Wharton, in which capacity he has performed his duty to the best of his skill & judgment.
                    Your Petitioner begs leave to represent, that at the late unfortunate Battle of Bladensburg, on the 24th. of August last, he had the misfortune to be taken prisoner, & of receiving a severe contusion on his right shoulder, while using his best endeavours (after the Retreat) in assisting to Carry off the field of battle the 
   * Major Miller being then lifeless from loss of blood.
body of the late Capt. now Major Miller of the Corps, who, from his severe wounds & great loss of blood, must inevitably been trampled to death by the Vandal Enemy, then approaching within a few paces, in solid Columns, had it not been for your Petitioner’s personal exertions.
                    
                    On the return of your Petitioner to Head Quarters, on parole, & not being competent to perform Military duty, from his being a prisoner of War, as well as the dislocation of his shoulder, Colo. Wharton appointed him to aid & assist the Quarter Master, Capt. Bacon, in the recovery & collection of the public property wantonly carried out of the Marine Barracks, & concealed in the houses & stores of some of the disaffected inhabitants of this place. Your petitioner was also appointed at different times by the Commt. of the Corps, to go in search, to Frederick & Montgomery Counties, Md., for public property secreted there by the inhabitants of this vicinity, which property he did recover & return to the Quarter Master’s Store after extreme fatigue & bodily infirmity, to the entire satisfaction of the Comdt., & never has received a reprimand during his servitude, for any neglect of duty or misbehaviour whatever.
                    Your Petitioner begs leave further to represent, that a certain Jeremiah Perkins of this place, a notorious plunderer of the public property did, sometime in September last, provoke your Petitioner to such a degree, by calling him a British prisoner, & saying that he had no right to take an active part for the United States, until regularly exchanged, & other expressions equally hurtful to his feelings, as will appear by the Deposition of Mr. Clark, (which is here enclosed) the only person present at the time, in consequence of which provoking language, your Petitioner committed a breach of the peace by attempting to strike him, for which the said Perkins presented your Petitioner to the Grand Jury, & has had him fined Fifty Dollars, with cost of Court. Urged on by the impulse of the moment, at the time your Petitioner committed the breach of the law, by being so much exasperated at the infamous expressions & actions of his prosecutor, that, unmindful of the consequences of what he was then doing, he did not even admit an idea that he should fall under the censure of the Law, Perkins having been one of the principal actors in the depredation committed upon the public property, as will appear by the Certificate of Mr. Bates, marked No. 1.
                    As to the conduct of your Petitioner towards the Citizens generally, he refers you to the Certificates of the three Honourable Magistrates of his vicinity, & also to the Peace & Police Officers who assisted him at the time above-mentioned in the search, & likewise the Certificate of Mr. Mc.Leod, as to the expressions of Perkins during the time the British were in this place. No man possessed of a single spark of patriotism, or who in the smallest degree had the love of his Country at heart could tamely stand & be an attentive hearer of language so heinous in its nature, & which is not only an insult to the Honourable Framers of those Laws by which we have the happiness of being governed, but to every good Citizen individually.
                    The object of your Petitioner is, praying that the Honourable the

Secretary of the Navy, be pleased to lay this petition, with the accompanying Certificates before his Excellency the President of the United States, for a remission of the fine; & if he should think proper in his Gracious Judgment, your Petitioner, as in duty bound, will Ever pray &c. &c.
                    
                        Thos. HalidaySergt. M. C.
                    
                